           Case 1:18-cv-02690-JMF Document 41 Filed 01/24/19 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
JESSICA DENSON,
                                                                       Civil Action No.
                                   Plaintiff,                          18-cv-2690 (JMF)

          -against-

DONALD J. TRUMP FOR PRESIDENT, INC.,

                                    Defendant.
-------------------------------------------------------------------X




               MEMORANDUM OF LAW IN FURTHER SUPPORT OF
           DEFENDANT’S MOTION TO CONFIRM ARBITRAL AWARDS
        AND IN OPPOSITION TO PLAINTIFF’S CROSS-MOTION TO VACATE




                                                          LAROCCA HORNIK ROSEN
                                                          GREENBERG & BLAHA LLP
                                                          40 Wall Street, 32nd Floor
                                                          New York, New York 10005
                                                          T: (212) 530-4822
                                                          E: LROSEN@LHRGB.COM
                                                          Attorneys for defendant
          Case 1:18-cv-02690-JMF Document 41 Filed 01/24/19 Page 2 of 9



       Defendant Donald J. Trump for President, Inc. (the “Campaign”), by its attorneys LaRocca

Hornik Rosen Greenberg & Blaha LLP, respectfully submits this Memorandum of Law in (i)

further support of its motion, pursuant to 9 U.S.C. § 9, to confirm the arbitral awards issued by

Judge L. Paul Kehoe of the American Arbitration Association (“AAA”) on October 19, 2018 and

December 11, 2018 (the “Arbitral Awards”), and (ii) in opposition to plaintiff’s cross-motion to

vacate the Arbitral Awards.

                                PRELIMINARY STATEMENT

       Plaintiff now comes back to this Court for the third time and raises the very same issues of

arbitrability that were previously rejected twice by this Court. Both in her opposition to the

Campaign’s motion to compel arbitration and in her motion for reconsideration, plaintiff asserted

that the agreement she had signed at the outset of her employment with the Campaign (the

“Agreement”) was “void and unenforceable” and was being improperly used by the Campaign to

retaliate against her for asserting employment claims in state court, i.e., the exact same arguments

that she is making on this motion.

       In compelling arbitration of plaintiff’s claims, on August 30, 2018, this Court expressly

held—based on United States Supreme Court precedent—that all issues relating to the validity or

enforceability of the Agreement, including issues of arbitrability, were solely reserved for Judge

Kehoe, the AAA Arbitrator (the “Order”). Nevertheless, plaintiff has attempted to rehash these

arguments again and again in both federal and state court, including on a motion for

reconsideration she filed with this Court (that was rejected sua sponte), a current application in

state court collaterally attacking this Court’s Order, and on this instant motion to confirm the

Arbitral Awards. All the while, plaintiff continued to disregard the Order, refused to appear in the
            Case 1:18-cv-02690-JMF Document 41 Filed 01/24/19 Page 3 of 9



Arbitration, and refused to advance her position before Judge Kehoe. She is thus barred as a matter

of law from raising these arguments again here.

         Plaintiff devotes the majority of her opposition to purported subject matter jurisdiction and

abstention arguments, seemingly so as to make an end-run around this Court’s Order and have her

arbitrability claims decided differently by the state court judge. Even putting aside what appears

to be blatant and improper forum-shopping, her arguments are unavailing and lack merit.

         For these reasons (and the reasons set forth below), it is respectfully requested that the

Campaign’s motion to confirm the Arbitral Awards be granted in its entirety, and plaintiff’s cross-

motion be denied in its entirety.

                                                   ARGUMENT

                                                           I.

                        THE ARBITRAL AWARDS MUST BE CONFIRMED

A.       Judge Kehoe Did Not Exceed His Authority

         As an initial matter, plaintiff is estopped by this Court’s Order from re-litigating issues of

enforceability and arbitrability on this motion. See e.g. Yeiser v. GMAC Mortg. Corp., 535

F.Supp.2d 413, 421 (S.D.N.Y. 2008) (collateral estoppel “prevents a party from litigating, for a

second time, an issue of fact or law that has once been decided”). This Court has already ruled

that any purported challenge by plaintiff regarding the validity and enforceability of the

Agreement, including issues of arbitrability, are reserved for the AAA arbitrator.1

         Following the issuance of this Court’s Order (and absent a successful appeal), plaintiff was

compelled and constrained to solely raise in the context of the Arbitration all issues regarding the

1
  Specifically, this Court ruled that “the parties’ dispute—including the threshold question of arbitrability itself—is
for an arbitrator, not this Court, to decide.” A true and correct copy of the Order is attached as Exhibit C to the moving
Declaration of Lawrence S. Rosen, dated December 21, 2018 (the Moving Rosen Decl.), p. 2.



                                                            2
           Case 1:18-cv-02690-JMF Document 41 Filed 01/24/19 Page 4 of 9



enforceability of the Campaign’s claims and the jurisdiction of Judge Kehoe. Plaintiff, however,

refused to do so despite being afforded repeated opportunities by the AAA and the Campaign.

Moving Rosen Decl., ¶¶ 4–5, Exh. B. As such, plaintiff’s instant assertions that Judge Kehoe

“exceeded his authority” in the Arbitration by ruling on the validity and enforceability of the

Agreement and by adjudicating non-arbitrable claims are both barred as matter of law.2

         Even if plaintiff was not estopped from re-litigating these issues, plaintiff has nevertheless

failed to establish that Judge Kehoe in any way “exceeded his authority” in the Arbitration. The

Second Circuit has “consistently accorded the narrowest of readings” to 9 U.S.C. § 10(a)(4). See

Bogar, 2017 WL 1745566 at * 2. The true inquiry in determining whether an arbitrator “exceeded

his authority” is to examine whether the arbitrator exceeded the powers granted to him or her under

the parties’ arbitration agreement. Id. Here, as this Court previously determined, the parties’

arbitration agreement expressly authorized Judge Kehoe to decide “any dispute arising under or

related to” the Agreement and contains no express or implied limitation on his arbitral power.

Thus, there can be no “exceedance of authority” here. See e.g. ReliaStar Life Ins. Co. of N.Y. v.

EMC Nat. Life Co., 564 F.3d 81, 86 (2d Cir. 2009) (“[w]here an arbitration clause is broad,

arbitrators have the discretion to order such remedies as they deem appropriate”).

         Furthermore, plaintiff’s assertion that Judge Kehoe exceeded his authority by ruling on the

validity and enforceability of the Agreement because neither party “placed that issue before him”

not only ignores that this Court expressly reserved this determination for Judge Kehoe, but also

ignores the fact that the primary purpose of the Arbitration was for Judge Kehoe to adjudicate the

Campaign’s contract claim against plaintiff for breaching the Agreement. It is axiomatic that the

2
  Plaintiff also never appealed the Order, this despite requesting and being provided with an extension of time to file
her Notice of Appeal. See ECF Doc. No. 25–26. She is thus not only attempting to make an end-run around her
failure to raise her purported defenses in the Arbitration, but also attempting to circumvent her failure to timely
challenge this Court’s prior ruling on appeal.


                                                          3
            Case 1:18-cv-02690-JMF Document 41 Filed 01/24/19 Page 5 of 9



very first element to be considered in a breach of contract claim is whether there was in fact a valid

and enforceable agreement between the parties. See e.g. Price v. L’Oreal USA, Inc., 2018 WL

3869896, * 7 (S.D.N.Y. August 15, 2018) (the elements of a breach contract claim are (1) the

existence of a valid agreement, (2) performance, (3) a breach of the agreement, and (4) damages).

Judge Kehoe’s finding simply establishes that he followed the law in arriving at his decision.3

         Also without merit is plaintiff’s additional assertion now that the Campaign’s claims

against her in the Arbitration were not arbitrable in the first instance as a result of the state court

having found that her employment discrimination claims were not arbitrable.4                                   Plaintiff’s

opposition, p. 16. Even putting aside this Court’s Order that all issues of arbitrability are reserved

for Judge Kehoe, the state court expressly acknowledged in its August 7, 2018 Decision and Order

that affirmative claims made by the Campaign against plaintiff for breaching her contractual

obligations under the Agreement would fall under the parties’ arbitration agreement. See August

7, 2018 state court Decision and Order, p. 3. Indeed, parties frequently adjudicate arbitrable and

non-arbitrable claims arising out of similar circumstances in two different forums at the same time.

See e.g. Collins & Aikman Products Co. v. Building Systems, Inc., 58 F.3d 16, 20 (2d Cir. 1995)

(“[i]f some claims are non-arbitrable, while others are arbitrable, then we will sever those claims

subject to arbitration from those adjudicable only in court”).



3
  In her opposition papers, plaintiff states that she intends to file a “class arbitration” that will challenge the validity
and enforceability of the Agreement. Plaintiff’s opposition, pp. 2, 17. In doing so, plaintiff tacitly concedes that her
instant challenges to arbitrability on this motion are, in fact, arbitrable and should have been asserted as defenses and
affirmative claims before Judge Kehoe in the context of the Arbitration.
4
  Plaintiff repeatedly misstates in her opposition papers that the Campaign moved to compel arbitration of her
employment discrimination claims under the NYCHRL. This is untrue. To the contrary, the Campaign expressly
acknowledged in its moving papers in state court that plaintiff’s NYCHRL claims were NOT arbitrable and could be
pursued in state court. The Campaign moved only to compel arbitration of plaintiff’s common law tort claims, NOT
her NYCHRL claims. The fact that her NYCHRL claims were not arbitrable, however, does not in any way obviate
her contractual confidentiality and non-disparagement obligations or otherwise prevent the parties litigating arbitrable
claims in Arbitration and non-arbitrable claims in court.


                                                             4
          Case 1:18-cv-02690-JMF Document 41 Filed 01/24/19 Page 6 of 9



B.     The Arbitral Awards Do Not Violate Public Policy

       Plaintiff’s purported public policy argument is based entirely on her assertion that the

Campaign filed its claim for breach of contract with the AAA to retaliate against her for asserting

employment discrimination claims in state court, i.e., the very same argument that this Court

directed plaintiff to raise in the Arbitration. Plaintiff’s opposition brief, p. 10. She is estopped by

this Court’s Order (and by her failure to appeal it) from raising this same issue again now.

       Significantly, moreover, plaintiff provides no authority to support her contention that a

breach of a confidentiality claim is retaliatory per se when made against a plaintiff who asserted

employment claims, much less that the assertion by her of an employment claim somehow obviates

her own contractual confidentiality and non-disparagement obligations. In fact, parties and courts

routinely allow for employment claims to be publicly litigated with protective orders and

confidentiality stipulations so that an appropriate balance can be struck as to the competing

interests of the parties. Thus, plaintiff has failed to meet her heavy burden of demonstrating that

the Arbitral Awards “violate some explicit public policy that is well defined and dominant.”

DiRussa v. Dean Witter Reynolds Inc., 121 F.3d 818, 824–25 (2d Cir. 1997).

       In any event, plaintiff’s retaliation argument is academic because Judge Kehoe did not base

either of the two Arbitral Awards on any statements or disclosures of confidential information that

were made by plaintiff in the state court lawsuit. See e.g. New York State Elec. and Gas Corp. v.

System Council U-7 of Intern. Broth. of Elec. Workers, 328 F.Supp.2d 313, 316 (N.D.N.Y. 2004)

(“in reviewing an arbitration award for a violation of public policy, a court must focus on the result

of the award”) (emphasis in original). To the contrary, Judge Kehoe determined that plaintiff

breached the Agreement by “disclosing, disseminating and publishing confidential information in

the federal action, and by making disparaging statements about [the Campaign] and the



                                                  5
            Case 1:18-cv-02690-JMF Document 41 Filed 01/24/19 Page 7 of 9



Agreement on the internet on her GoFundMe page and on her Twitter account.” Judge Kehoe

did not award any damages relating to the commencement or prosecution by plaintiff of the state

court action. Moving Rosen Decl., Exh. D–E.

                                                          II.

                    THIS COURT HAS SUBJECT MATTER JURISDICTION

         In actions seeking declaratory relief, “it is well established that the amount in controversy

[for diversity purposes] is measured by the value of the object of the litigation…[t]his amount is

calculated from the plaintiff’s standpoint; the value of the suit’s intended benefit or the value of

the right being protected or the injury being averted constitutes the amount in controversy when

damages are not requested.” Dorchester Financial Holdings Corp. v. Banco BRJ, S.A., 2016 WL

3746883, * 3 (S.D.N.Y. July 8, 2016) (internal quotations omitted).

         Here, “the injury being averted” by plaintiff in initially requesting that this Court declare

her Agreement void and unenforceable is the one and a half million dollars that the Campaign

identified in its Demand for Arbitration. See e.g. Lighton Industries, Inc. v. Allied World National

Assurance, 2018 WL 4689132, * 8 (E.D.N.Y. September 28, 2018) (amount in controversy in

actions seeking a declaration that insurers had a duty to defend and indemnify insureds in a

personal injury action was the $2 million in damages being sought in the underlying personal injury

suit).5 As there was complete diversity of the parties—plaintiff from California and the Campaign

incorporated in Virginia with a principal place of business in New York—this Court had subject

matter jurisdiction under 28 U.S.C. 1332(a) at the time this action was filed by plaintiff.



5
 Plaintiff’s assertion that the Campaign’s motion “should be considered a new action” simply because this docket
was previously administratively closed finds no support in fact or law. Plaintiff’s opposition, p. 11. Indeed, plaintiff
herself re-opened this case by making two subsequent applications following the issuance of this Court’s August
Order. See ECF Doc. No. 25–28. This Court has “vast inherent discretionary power to manage [its] docket and cases.”
Snyder v. Shenendehowa Cent. School Dist., 244 F.R.D. 152, 155 (N.D.N.Y. 2007).


                                                           6
            Case 1:18-cv-02690-JMF Document 41 Filed 01/24/19 Page 8 of 9



                                                   III.

                        THERE ARE NO GROUNDS FOR ABSTENTION

          As a threshold matter, the Colorado River abstention doctrine likely does not even apply

here—it applies to “parallel proceedings,” not parallel motions in two separate proceedings. See

Dalzell Management Co., Inc. v. Bardonia Plaza, LLC, 923 F.Supp.2d 590, 597 (S.D.N.Y. 2013).

Plaintiff—who commenced both proceedings—based her state court action for money damages

on her employment discrimination claims against the Campaign, but based this federal action for

equitable relief (declaratory judgment) on her belief that the Agreement was void and

unenforceable. These are separate actions based on separate claims that seek different relief and,

therefore, cannot be deemed “parallel.” See e.g. Kirby McInerney LLP v. Lee Medical, Inc., 2017

WL 468501, * 3 (S.D.N.Y. October 16, 2017) (“[f]or proceedings to be parallel, the parties, issues,

and relief sought must be the same”).

          In any event, plaintiff fails to satisfy any—let alone a majority of—the six factors that must

be considered when evaluating whether Colorado River abstention is appropriate. See Niagara

Mohawk Power Corp. v. Hudson River-Black River Regulating Dist., 673 F.3d 84, 100 (2d Cir.

2012). Specifically, her abstention argument fails because:

   (i)       There is no res over which one of the courts has assumed jurisdiction. This neutral
             factor weighs against abstention. See e.g. Niagara, 673 F.3d at 100 (if a factor “is
             facially neutral, that is a basis for retaining jurisdiction, not for yielding it”).

   (ii)      The fora, situated around the corner from one another, are equally convenient for the
             parties. This neutral factor weighs against abstention.

   (iii)     Adjudicating the Campaign’s motion in this Court will not create “piecemeal
             litigation.” The fact that this Court and the state court might “reach different answers”
             is immaterial because “the mere potential for conflicting outcomes between the two
             actions does not justify abstention under the piecemeal litigation factor.” Dalzell
             Management Co., Inc., 923 F.Supp.2d at 599. This factor weighs against abstention.




                                                    7
            Case 1:18-cv-02690-JMF Document 41 Filed 01/24/19 Page 9 of 9




   (iv)      This Court was the first court to have jurisdiction over the issues germane to this motion
             (e.g. whether Agreement is valid and enforceable, and whether these issues were
             arbitrable). This factor weighs against abstention.

   (v)       The FAA and federal case law, including this Court's August and October Orders and
             the United States Supreme Court's decision in Buckeye Check Cashing, Inc., provide
             the rules of decision in this case. This factor weighs against abstention.

   (vi)      Plaintiffs federal rights are not at issue in state court. This neutral factor weighs
             against abstention.

          For these reasons, plaintiffs abstention request must be denied. See e.g. Carruthers v.

Flaum, 388 F.Supp.2d 360, 377 (S.D.N.Y. 2005) (declining to abstain where only two of the six

Colorado River factors weighed in favor of abstention).

                                           CONCLUSION

          Based on the foregoing, defendant Donald J. Trump for President, Inc. respectfully requests

that the Court grant the Campaign's motion to confirm the Arbitral Awards in its entirety and deny

plaintiffs cross-motion to vacate the Arbitral Awards in its entirety.


Dated: New York, New York
       January 24, 2019

                                                               ORNIKROSEN
                                                              G&BLAHAL


                                             By: _ _ __,.__ _-i---,1'---- - -
                                                Lawre     S. Rosen
                                                40 Wall Street, 32nd Floor
                                               New York, New York 10005
                                                T: (212) 530-4822
                                                E: LROSEN(a LHRGB.COM

                                                Attorneys for defendant
                                                Donald J. Trump for President, Inc.




                                                   8
